     Case 2:17-cv-09010-AGR Document 384 Filed 10/02/18 Page 1 of 6 Page ID #:11183




 1

 2                           UNITED STATES DISTRICT COURT
 3                          CENTRAL DISTRICT OF CALIFORNIA
 4
      TMF TRUSTEE LIMITED,                   *
 5

 6
            Plaintiff, et al.                *   Case No. 2:17-CV-09010 AGR

 7    vs.                                    *
 8
                                             *
 9
                                                 Judge: Hon. Alicia G. Rosenberg
10    M/T MEGACORE PHILOMENA, its *
      engines, boilers, tackles, and
11
      other appurtenances, etc., et al, *
12

13
            Defendant in rem.                *
14
            *      *       *    *     *      *      *     *     *      *      *     *
15
       STIPULATION OF ALL PARTIES FOR ORDER FOR DISBURSEMENT
16
        FROM VESSEL SALE PROCEEDS TO AND FINAL JUDGMENT FOR
17         INTERVENING PLAINTIFFS OCEAN ENERGY, E.N. BISSO,
18
         COOPER/T. SMITH MOORING CO., RILEY SHERMAN SHIPPING
                    AGENCY AND BP MARINE LIMITED
19

20          In accordance with Local Rule 7-1, all parties to the case, namely, Plaintiff
21
      and Counter-Defendant TMF Trustee Limited (“TMF”), and Claimant, Defendant
22

23
      and Counter-Claimant Hurricane Navigation Inc. (“Hurricane”), and Plaintiff-

24    Intervenors Novell Investments, Inc. (“Novell”), Monjasa Ltd. (“Monjasa”),
25

26

27    STIPULATION OF ALL PARTIES FOR ORDER FOR DISBURSEMENT FROM VESSEL
      SALE PROCEEDS TO AND FINAL JUDGMENT FOR INTERVENING PLAINTIFFS
28    OCEAN ENERGY, E.N. BISSO, COOPER/T. SMITH MOORING CO., RILEY SHERMAN
      SHIPPING AGENCY AND BP MARINE LIMITED                         –1
     Case 2:17-cv-09010-AGR Document 384 Filed 10/02/18 Page 2 of 6 Page ID #:11184




 1
      Ocean Energy, E.N. Bisso & Son, Inc., Cooper/T. Smith Mooring Co., Inc., Riley

 2    Sherman Shipping Agency, Inc., BP Marine Limited and Dan-Bunkering
 3
      (Monaco) S.A.M. (“Dan-Bunkering”), by and through their attorneys of record,
 4

 5    hereby stipulate to and request that the Court order as follows:
 6
            That the Clerk shall forthwith to disburse from the proceeds of the sale of
 7

 8    the M/T MEGACORE PHILOMENA, the total amount of $232,264.32 (Two
 9
      Hundred Thousand, Two Hundred Thirty Two Thousand, One Hundred Fifty Five
10
      Dollars and Ninety Eight Cents) to 10/2/2018, with the further amount of $15.48
11

12    per diem / daily interest from 10/2/2018 to the date of this Court’s Order
13
      approving this of payment, to the client trust account of lead counsel for
14

15    Intervening Plaintiffs, if by wire/ACH:
16
                   J. Stephen Simms, P. C. Client Trust Account
17                 Account No. 18294625
18
                   M&T Bank, 25 S. Charles Street, Baltimore, Maryland 21202
                   ABA Routing No. 022000046, SWIFT Code: MANTUS33INT
19

20    If by check to:
21
                   J. Stephen Simms, P. C. Client Trust Account
22                 201 International Circle, Suite 250
23
                   Baltimore, Maryland 21030.

24

25

26

27    STIPULATION OF ALL PARTIES FOR ORDER FOR DISBURSEMENT FROM VESSEL
      SALE PROCEEDS TO AND FINAL JUDGMENT FOR INTERVENING PLAINTIFFS
28    OCEAN ENERGY, E.N. BISSO, COOPER/T. SMITH MOORING CO., RILEY SHERMAN
      SHIPPING AGENCY AND BP MARINE LIMITED                         –2
     Case 2:17-cv-09010-AGR Document 384 Filed 10/02/18 Page 3 of 6 Page ID #:11185




 1
      This disbursement shall be in full payment and satisfaction of these Intervening

 2    Plaintiffs’ respective claims, as follows:
 3
                  Ocean Energy: $102,242.70 to 10/2/2018, per diem interest to the
 4
            date of this Court’s Order of payment, $6.8113
 5

 6
                  E.N. Bisso: $52,941.24 to 10/2/2018, per diem interest to the date of
            this Court’s Order of payment, $3.5290
 7

 8                 Cooper/T. Smith Mooring: $8,944.98 to 10/2/2018, per diem interest
            to the date of this Court’s Order of payment, $0.5934
 9

10                Riley-Sherman: $20,195.79 to 10/2/2018, per diem interest to the
            date of this Court’s Order of payment, $1.3466
11

12                BP Marine: $47,939.62 to 10/2/2018, per diem interest to the date of
13
            this Court’s Order of payment, $3.1971.
14
            Upon payment that this Court issues final judgment pursuant to Fed. R. Civ.
15
      P. 54(b) in favor of Ocean Energy, E.N. Bisso & Son, Inc., Cooper/T. Smith
16

17    Mooring Co., Inc., Riley Sherman Shipping Agency, Inc., and BP Marine Limited,
18
      expressly determining that there is no just reason for delay.
19

20    It is so stipulated and agreed.
21
      Dated: October 2, 2018                        FLYNN, DELICH & WISE LLP
22

23
                                                    By: /s/ Eric P. Wise
24                                                  Erich P. Wise
25                                                  Nicholas S. Politis
26

27    STIPULATION OF ALL PARTIES FOR ORDER FOR DISBURSEMENT FROM VESSEL
      SALE PROCEEDS TO AND FINAL JUDGMENT FOR INTERVENING PLAINTIFFS
28    OCEAN ENERGY, E.N. BISSO, COOPER/T. SMITH MOORING CO., RILEY SHERMAN
      SHIPPING AGENCY AND BP MARINE LIMITED                         –3
     Case 2:17-cv-09010-AGR Document 384 Filed 10/02/18 Page 4 of 6 Page ID #:11186




 1
                                              Zachary J. Politis
                                              Peter F. Black
 2

 3                                            Attorneys for Plaintiff and
                                              Counter-Defendant
 4
                                              TMF TRUSTEE LIMITED
 5

 6
      Dated: October 2, 2018                  KAYE, ROSE & PARTNERS, LLP
 7

 8
                                              By: /s/ Frank C. Brucculeri
 9
                                              Frank C. Brucculeri
10
                                              Attorneys for Defendant
11
                                              HURRICANE NAVIGATION INC.
12

13
      Dated: October 2, 2018                  MCKASSON & KLEIN LLP
14

15
                                              By: /s/ Neil B. Klein
16
                                              Neil B. Klein
17                                            Maria del Rocio Ashby
18
                                              Attorneys for Plaintiff-Intervenor
19                                            NOVELL INVESTMENTS, INC.
20

21
      Dated: October 2, 2018                  SWAIN & DIPOLITO, LLP
22

23
                                              By: /s/ Michael L. Swain
24                                            Michael L. Swain
25                                            Ross I. Landau
26

27    STIPULATION OF ALL PARTIES FOR ORDER FOR DISBURSEMENT FROM VESSEL
      SALE PROCEEDS TO AND FINAL JUDGMENT FOR INTERVENING PLAINTIFFS
28    OCEAN ENERGY, E.N. BISSO, COOPER/T. SMITH MOORING CO., RILEY SHERMAN
      SHIPPING AGENCY AND BP MARINE LIMITED                         –4
     Case 2:17-cv-09010-AGR Document 384 Filed 10/02/18 Page 5 of 6 Page ID #:11187




 1
                                              Attorneys for Plaintiff-Intervenor
                                              MONJASA LTD.
 2

 3
      Dated: October 2, 2018                  MOGHADDAM & JORGENSEN
 4
                                              LLP / MOURE LAW, PLLC
 5

 6
                                              By: /s/ Alexander Moghaddam
                                              B. Alexander Moghaddam
 7                                            Charles P. Moure
 8
                                              Attorneys for Plaintiff-Intervenor
 9
                                              DAN-BUNKERING (MONACO)
10                                            S.A.M.
11

12    Dated: October 2, 2018                  SIMMS SHOWERS LLP
13

14
                                              By: /s/ J. Stephen Simms
15                                            J. Stephen Simms
                                              Attorneys for Plaintiffs-Intervenors
16
                                              OCEAN ENERGY, E.N. BISSO &
17                                            SON, INC., COOPER/T. SMITH
18
                                              MOORING CO., INC., RILEY
                                              SHERMAN SHIPPING AGENCY,
19                                            INC., BP MARINE LIMITED
20

21
                                [Continued on Next Page]
22

23

24

25

26

27    STIPULATION OF ALL PARTIES FOR ORDER FOR DISBURSEMENT FROM VESSEL
      SALE PROCEEDS TO AND FINAL JUDGMENT FOR INTERVENING PLAINTIFFS
28    OCEAN ENERGY, E.N. BISSO, COOPER/T. SMITH MOORING CO., RILEY SHERMAN
      SHIPPING AGENCY AND BP MARINE LIMITED                         –5
     Case 2:17-cv-09010-AGR Document 384 Filed 10/02/18 Page 6 of 6 Page ID #:11188




 1
                                        ATTESTATION
 2          Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
 3
      listed, and on whose behalf the filing is submitted, concur in the content of this
 4

 5    filing and have authorized this filing.
 6
                                                s/ J. Stephen Simms
 7                                              Simms Showers LLP
 8                                              J. Stephen Simms (pro hac vice)
                                                jssimms@simmsshowers.com
 9
                                                201 International Circle, Suite 250
10                                              Baltimore, Maryland 21030
                                                Telephone: 410-783-5795
11
                                                Facsimile: 410-510-1789
12

13
                                                Attorneys for Plaintiffs-Intervenors
                                                OCEAN ENERGY, E.N. BISSO & SON,
14
                                                INC., COOPER/T. SMITH MOORING
15                                              CO., INC., RILEY SHERMAN SHIPPING
                                                AGENCY, INC., BP MARINE LIMITED
16

17

18

19

20

21

22

23

24

25

26

27    STIPULATION OF ALL PARTIES FOR ORDER FOR DISBURSEMENT FROM VESSEL
      SALE PROCEEDS TO AND FINAL JUDGMENT FOR INTERVENING PLAINTIFFS
28    OCEAN ENERGY, E.N. BISSO, COOPER/T. SMITH MOORING CO., RILEY SHERMAN
      SHIPPING AGENCY AND BP MARINE LIMITED                         –6
